I concur on the second ground in the within opinion, which is really the only point involved in the appeal.
I do not think the recovery of a part of a claim filed, increased by interest on such part to make the amount recovered equal to or greater than the amount of the claim originally filed, can properly be said to be a recovery of the full amount claimed.
The statute allows the recovery of interest on the claim from the date of the filing thereof; and even when the full amount claimed is not recovered, it allows the recovery of interest on the actual amount of the loss or damage. Therefore, interest can not be said to be a part of the claim filed, for no interest is due at the date of the filing.
The purpose of the proviso, that no penalty shall be recovered unless the full amount claimed shall be recovered, was to prevent consignees from filing claims unjust in part and requiring carriers to pay them, or to pay a penalty for refusing to pay them, even though they should, upon trial, be shown to be unjust in part.
The interest on the valid part of a large claim might be enough to overbalance a very material reduction by the Court of the amount of the claim filed.